DISMISS and Opinion Filed April 14, 2020




                                       SIn The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01106-CV

           IN THE INTEREST OF J.C.F. AND R.J.F., CHILDREN

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-00453

                         MEMORANDUM OPINION
                  Before Justices Bridges, Pedersen, III, and Evans
                              Opinion by Justice Evans
      Appellant’s brief in this case is overdue. By postcard dated February 14,

2020, we notified appellant the time for filing appellant’s brief had expired. We

directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result

in the dismissal of this appeal without further notice. To date, appellant has not filed

a brief, filed an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                           /David Evans/
                                           DAVID EVANS
                                           JUSTICE

191106F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF J.C.F. AND                On Appeal from the 255th Judicial
R.J.F., CHILDREN                             District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-19-00453.
No. 05-19-01106-CV                           Opinion delivered by Justice Evans.
                                             Justices Bridges and Pedersen, III
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered April 14, 2020




                                       –3–